Dalianis, J.
dissenting. I disagree with the majority’s interpretation of RSA 637:11,11(b) (1996), and would hold that the crime of burglary cannot serve as a predicate conviction for purposes of that statute. RSA 637:11, 11(b) provides, in part, that a theft constitutes a class B felony if “[t]he actor has been twice before convicted of theft of property or services, as a felony or class A misdemeanor.” While not deciding whether burglary in its “generic sense” constitutes a predicate offense for penalty enhancement, the majority holds that the crime of burglary with the purpose to commit theft is the equivalent of a theft crime for purposes of RSA 637:11,11(b).
RSA 635:1,1 (1996), provides, in part, that:
A person is guilty of burglary if he enters a building or occupied structure, or separately secured or occupied section thereof, with purpose to commit a crime therein____
*581As the title of RSA chapter 635 suggests, burglary is an “unauthorized entry” crime. While “[t]he statute requires that a purpose to commit a crime be proven[,] [p]roof of successful completion of a crime is not required.” State v. Meloon, 124 N.H. 257, 259 (1983). Indeed, one can be convicted of burglary with the purpose to commit theft under RSA 635:1,1, without ever completing the theft portion of the crime. See id. As a result, I disagree with the trial court’s conclusion that burglary to commit theft contains the same mens rea and actus reus of a theft crime.
I recognize that the provisions of our State’s Criminal Code are “construed according to the fair import of their terms and to promote justice.” State v. Hill, 146 N.H. 568, 575 (2001) (quotation omitted); RSA 625:3 (1996). Nevertheless, we interpret statutory language in accordance with its common usage, Hill, 146 N.H. at 575, and will not add words that the legislature chose not to include, State v. Halt, 144 N.H. 246, 247 (1999). Even a liberal interpretation of RSA 637:11, 11(b) does not support a reading that burglary with the purpose to commit theft can be used as a predicate offense for penalty enhancement under RSA 637:11, 11(b). On the contrary, I construe the language of RSA 637:11, 11(b) as requiring that a defendant must have been previously convicted of completing the crime of theft of property or services, crimes which are specifically described in RSA chapter 637. “Absent a consideration of the statute’s legislative history, however, I fail to see how this court can presume legislative intent that is otherwise not clear from the plain language.” State v. Allard, 148 N.H. 702, 709 (2002) (Dalianis, J., dissenting).
Based upon the foregoing, I respectfully dissent.